Citation Nr: 1736122	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  11-01 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	J. Stephen McClellan (appointed under 38 C.F.R. 
	§ 14.630)


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran had active duty service from October 1979 to October 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2004 by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2013, the Board remanded the matter in order to provide the Veteran with a statement of the case.  After he perfected his appeal, the Board remanded the case for additional development in October 2015 and a Board hearing in August 2016.  Thereafter, in May 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As an initial matter, the Board observes that the Veteran's complete service treatment records (STRs) have not been associated with the record.  In this regard, there are no records related to his service from October 1982 to October 1986.  In May 2014, the AOJ requested that the Veteran's active service dates be verified by the Personal Information Exchange System (PIES) and requested his complete STRs.  In October 2014, a response from PIES indicated that the Veteran did not have active duty after October 1982 and his complete STRs had already been furnished.  However, the Board notes that the record contains a Military Discharge Certificate (DD 214) showing naval service from October 1979 to October 1986.  Thus, there appears to be at least four years of missing STRs.  As such, the Board finds that remand is required so that further efforts may be made to secure the STRs and, if necessary, so that a formal finding can be issued pursuant to 38 C.F.R. 
§ 3.159(e).

The Board also finds that a remand is necessary to obtain potentially outstanding records from the Social Security Administration (SSA). In this regard, the record contains letters indicating the Veteran is in receipt of Supplemental Security income; however, it is unclear whether such is based on disability.  As any records in regard to a disability determination may be pertinent to the instant appeal, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA). 

Additionally, at a December 2015 VA examination, the Veteran reported receiving treatment at the VA facility in Los Angeles in the 1980's and, at the May 2017 hearing, he indicated that he started receiving VA treatment in the early 1990's at the facility in Oklahoma City.  He also testified that he began receiving private migraine treatment from a physician in Oceanside and indicated that the records had been submitted to VA.  However, the San Diego VA facility had previously reported that they had no records for the Veteran, and the earliest VA treatment records on file are dated in November 2004 from the West Palm Beach facility and August 2005 from the Oklahoma City facility.  Consequently, a remand is necessary to obtain such potentially outstanding VA treatment records.  Additionally, while the record does contain two pages related to medication dosage and use from Oceanside, there are no treatment records associated with the pages.  Accordingly, while on remand, the Veteran should be given an opportunity to identify any private records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified private records and outstanding VA treatment records should be obtained.

Finally, remand is also required for procurement of an addendum opinion.  In December 2015, a VA examiner reviewed the available record, examined the Veteran, and opined that it was less likely than not that his migraines were caused by service, had their onset during service, or had their onset within one year of service.  While the examiner provided a sufficient rationale for the opinions provided, the Veteran subsequently asserted that his migraine headaches were caused by his exposure to construction and artillery noise during service and the examiner did not provide an opinion as to this theory of entitlement.  

The Veteran is advised that the private opinions of record are insufficient to decide the claim as Dr. P.H. could not provide an opinion without resorting to speculation and it is not clear that he fully considered the available data.  See Jones v. Shinseki, 23 Vet. App. 382 (2010); March 2012 private treatment record.  Similarly, Dr. M.T. did not provide any rationale for her opinion that the Veteran's exposure to noise in service caused his migraines.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); July 2017 private treatment record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records dated from the 1980's to November 2004, and from January 2014 to the present, to include from the Los Angeles and Oklahoma City facilities.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from Oceanside and/or any previously unidentified private medical providers who have provided treatment for the claims in appellate status.  After receiving any necessary authorization forms, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  Request the Veteran's complete STRs, to specifically include those related to his service from October 1982 to October 1986 through appropriate sources.  If additional information is needed from the Veteran to request such records, he should be asked to provide such.  The efforts undertaken should be documented together with the responses received.  If complete STRs cannot be obtained, issue a formal finding of unavailability, notify the Veteran that his records could not be located, and inform him that he may provide alternative forms of evidence to support his claim, to include any copies of his STRs that he has in his possession.  38 C.F.R. § 3.159(e).

4.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file. All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. 
 § 3.159(e).

5.  Return the record to the VA examiner who conducted the Veteran's December 2015 headache examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the December 2015 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Upon a review of the record, the examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's migraine headaches are related to his military service, to include his reports of excessive noise exposure therein, or manifested within one year of his service separation (i.e., by October 1987)?  The examiner should specifically consider the March 2012 and July 2017 private opinions and discuss any contrary opinion as necessary.     

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



